Exhibit 10.32
 
[ex10_321.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_322.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_323.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_324.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_325.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_326.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_327.jpg]
Samson
 Partnersl'h. (347) 442-7999 (718) 304-1163Contract ID# 729022 Sales Partner: Steve Marlmwitz, Jr. Samson
PartnersREVENUE BASED FACTORING (RBF/ACH)
 AGREEMENTAgreement dated October 11.2015 between Samson Partners ("FUNDER") and the merchant
 listed below ("the Merchant").
(Month) (Day) (Year)MEHCIIANT INJ<ORMA TrONMerchant's Legal Name: SpeedEmissions
 Inc. I SpeedEmissions Car Care. LLC I SpcedEmissions Acquisition
 Company   LLCD/B/A: Specdcmissions CACI--Il (LF) 2 State oflncorporation I Organization: GAType of entity: (   ) Corporation
 (   ) Limited  Liability Company (   ) Limited Partnership (   ) Limited
 Liability Partnership (   ) Sole ProprietorPhysical  Address:
 1015 Tyrone Road Suite 220Mailing  Address:Date  business started
 (mm/yy): 01/01City: TvroneCity:Federal  ID# 33-0961488State: GA
State:Zip: 30290Zip:PURCHASE AND SALE OF  FUTUH.E  RECEIVABLESMerchant hereby
 sells,  assigns and  transfers to Funder, as  the  lead  purchaser for  itself
 and  co-investors f making  Fundcr  on  behalf of  itself and  all
 co-investors (collectively  the Funders), the  absolute   owner]   in
 consideration  of  the
 funds   provided   ('"Purchase Price")  specified   below,  all  of
 Merchant's future   receipts,   accounts, contract  rights  and  other
obligations arising from or relating  to the  payment  of monies  from
 Merchant's customers' and/or  other third  party  payors
 (collectively the "Receipts" defined  as all  payments made by cash,  check,
 electronic transfer or other  fOrm ofmonetmy payment  in the  ordinal)' course
 of the  merchant's busin :ss), until  such  time  as the "Receipts Purchased
 Amount" has been delivered by Merchant to FUNDER. The
 Receipts Purchased Amount  shall  be paid  to FUNDER   by the
 Merchant irrevocably authorizing only  one  depositing account  acceptable to
FUNDER (the "hmillU") to remit the percentage specilled below
 (the "Specil[ed Percentage") oft he Merchant's Receipts, until such
 time as FUNDER receives  payment  in ful! of the Receipts Purchased Amount.
 In consideration of servicing  the  account, the Merchant hereby
 authorizes FUNDER to ACH  Debit  the "Specified Daily  Amount" from  the
 merchant's bank account as the base  payment  credited against
 the Specified Percentage due. It is the Merchants responsibility to provide
 bank statements for any and all bank accounts held by the Merchant to
 reconcile   the  daily  payments made  against  the  Specified
 Percentage permilling FUNDER to  debit  or credit  the  difference to the
 merchant  so that  payment  equals  the Spccilled Percentage.  Failure  to
 provide  all  of their  bank  statements in a timely   manner  or  missing  a
 month  shall  forfCit all  rights  to future  reconciliations.   FUNDER may,
 upon Merchant's request,  adjust  the amount of any  payment  due  under  this
 Agreement at  FUNDER's sole  discretion and  as  it deems
 appropriate in servicing this  Agreement.   Merchant understands that
 it is responsible for ensuring that  funds  adequate to cover  amount
 to be debited  by FUNDER remains  in the account.   Merchant will be held
 responsible fOr any fees incurred
 by FUNDER   resulting from a rejected ACJ-1 attempt  or an event
 of default.    (See  Appendix  A) FUNDER is not res]xmsible  for any
 overdrafts or rejected   transactions in the Merchants account which
 may result  from FUNDER' scheduled ACH  debit  under  the
terms of this agreement.  Notwithstanding anything to the contrary in
this Agreement or any other agreement between  FUNDER  and  Merchant, upon  the
 violation of any  provision contained in Section 1.11
 of the MERCHANT AGREEMENT TERMS AND  CONDITIONS or the occurrence of" an  Event
 of" Default   under  Section  3 of the  MERCHANT AGREEMENT TERMS AND
 CONDITIONS, the Specified Percentage shall  equal  100%.  A list of all  fees
npplicable under this agreement is contained in Appendix A.Purchase J•ricc: $75.000.00               Specified Pe1·centagc: lf'Yu                    Sjlecific
Daily  Amount: $469.00                   Receipts Purchased
 Amount: $101.250.00THE TERMS, DEFINITlONS, CONDITIONS AND INFORMATION SET FORTH
ON J>AGE 2, THE "MERCHANT SECURITY AGREEMENT" AND "ADMINISTRATIVE FORM HEREOF
ARE HEREBY INCORPORATED IN AND MADE A l'AH.T OF THIS MERCHANT AGREEMENT.FOR
THE  MERCHANT<#!)By  Richard Parlontieri  (Print Name and  Title)FOR
THE  MERCHANT !#2)By -----=-:-::-:--..,-;;c.,--,-------­(Print Name and
 Title)OWNIW../GUARANTOR #1By  Richard Parlontieri(Print Name)OWNER/GUARANTOR
 #2By ------;;-;-c-:-;:-;--,---------­(Print Name)(Signature) (Signature)
(Signature){Signature)ignHere ignHere ignHereign Heres mson Jl l·tnerslly
 c---::=--c----------(Company Officer)Sales Associate Name: -------::c:-=c:cc:c:---------­(Signuture)To the extent
 set forth  herein,  each  of the  pa1iies is obligated upon  his,
 her or its execution of the  Agreement to all  terms
 of the Agreement, including the Additional Terms  set forth below.   Each
 ofabove.signed
 Merchant and Owner(s) represents that he or she is authorized to sign this Agreement for Merchant, legally
 binding  said Merchant to repay this obligation
and that the information provided herein
 and in all ofFUNDER doc\lments, forms and  recorded
 interviews is true, accurate and complete in all respects.   If any such
 information is false or  misleading, Merchant shall  be deemed   in material
 breach  of all  agreements between  Merchant and  FUNDER and  FUNDER shall
 be entitled  to all  remedies  available under  law. Merchant and  each  of
 the  above-signed Owners authorizes FUNDER, its agents and  representatives and
 any  credit   repmiing agency  engaged by  FUNDER, to (i)  investigate  any
references given  or any other  statements or data obtained  from  or about
 Merchant or any of its Owners for the purpose
 of this Agreement, and (ii) obtain  credit  repo11 at any time
 now or!Or so long as Merchant and/or
 Ownersls) continue to have  any obligation owed  to FUNDERANY MISREPRESENTATION
MADE  BY MERCHANT OR OWNEH  IN CONNECTION WITH  THIS  AGREEMENT MAY CONSTITUTE A
SEPARATE CAUSE OF ACTION  FOR Fl AUD OR INTENTIONAL FHAUUULENT INDUCEMENT TO
OBTAIN  FINANCING.MERCIIAN1' AGREEMENT TERMS AND CoNmTIONSI.   TERMS OF
 ENROLLMENT IN PROGRAM1.! 1\kt·d•nnt l)<>n.,sit  A,•n•t•mt•nt.
 Merchant shall cxcculc"" agrecmco\ (the"Mc•ri:l1anl [knNil   Am..·nwn!") acccplablc   lo   FUN[)ER,    with   o    BankacccJ>IOhlc
 to !'UNDER,  to obtain  ckctrnnie lund  \ran•fcr  services.  Merchant•hall
 prnndc Flll\.'DER and/or it'•  o1>1hori"'d agcnl with all of the infomoai<On.
authoriznlions  necessary   for
 \'tttf}1ng   Merchant'•   receivables,   receipts  and
dcpo•it< into the account  Mcrchonl shall mothoriro FUNl>ER and/or H's agent to
dednctthc amounts owed  to FUNDER for  the Rc'<:Ct)>tS as >1>ecofoed heocin from
sclllcnlcnl  alliOUnls  whoch would olhe"'ise be due 10 Mcrchrud by penn•uing
FUNDER  to mlhdmw Ute  specific daily amouou cocd!\cd llga!n>llhc specifocd
pclccn\llgCi by ACH debit  of the Mcochw11 accounl.  The  an 1mi'"tion shall be
itTcvoc•ble"itlwut the \\1ilten consmt  ofFliNDER.1.2 1\Tm uf Agr·eento'tll.
 Thi1 AJ;!"CCU>cnt  shall  have "''  mdernulc  tenn  that sh•ll   I;!St  ci 1cr
 until  ;oil    te Meochant's  obligation• lo  FUNDER  nrc  fldl)
solisfic<l. This shall in dude but noI be limited to any rcr1ewals, outstanding
 fc'<'S
N(-'<JSISI .J Fntuo·c Punh8S<''· FUNDER resco·ws the rigllllo rescind the offer lo makeOll)' pmch:.se pa)1ncnls hcroundor, in its sole dtscrct.on1.4 Finnndal ConditiOll, Merchant and
 Guaranto>1•) nulhnrlzc FUNDER and  in a oenls lo invosli ate their fin
 nda!t'CSIWnsihilil)' and  hillol')', tnd will11roddc lu FUNDER any hank
 or finandal s\Ricmcnts, tX rchtrns, ole.,
us FUNDER d•·cms nccc"ary 11rior to or ny time dlcl'Cxerution ufthiJ
Al'.rctmenl. A  jllwto<u]IY of O.i> utllhurb.:dion "UI e decm•d m l!U<pt>lltl<
fur  relc:o•c <1ffinunci:ol iltf<lrmlltiun.  FUNDER  iJ autl•oo·izcd tUttjJdalc
 >ItCh infurm»!iou »nd
 llnand lltrufilcfrom time lo limeit  d<"<:nl>UllJIWJll'i:tiC.1.5
 Tnonsn<'liunul    llillt!t]'·     Merchant   nuthooi;;:s
 their   bauk   to   IJru\'idc FUNDER  with  Merchant's  banking  or ptoocssing
 hislm)'  lo dotcmJinc qualification  orconlinualion in
this p1o ;rruu1.(, hookmnillrn!iuro.  Merchant  and  Guurw11or(s) joi11tly and
 scHJally mdemnify  and hold  hanlllcss  l'mco>.<OIIThmk,  ill  <•fiiccrs,
dircCI<l!S  ond shmclwldcrs  against   all
 losses,   damages,   claims,   liabilities   atld   c pcn•cs (including
 reasonable  altomey's  fees)  incuncd  by Processor  n:sulting  from (a) claims
 asscnM  by t>UNDER for n1onics owed !o FUNDER from  Merchant and (b)
 actions   t;d;cn  by  Processor  in  reliance  upon   infonnation   or  ins  uc
 ons pto\'idcd  by FUNDERL7 N" Liahilitv.  In no c\'en!will  FUNDER(or
 ru•y of the Fundcrs)    be habitfor  nny claims ll.'iscnM by Mcrchw>l under
 uny legal theory for loslprofill, los\rcl·cmoc>,  lo•l
 b"'inc>i opponunilies, excmplal)·.  puniti\'e,  spccoal. metdttotal. indirect
 or  consequcn\lal  dao<Jages, cud1 of which
 is wat\"Cd by Mc<ehan! andCmaranlor(•)I.K  Reli:mq: on  Terms   Section!.!,
 1.7. I.K mod  2.S of
 this ,\grccmcntruc<l$1Ccd    to   for   1!1e   b011cfit of   Mcrdoon\.   FUNPER    and   Proccooor,   and
notwi oslanding   the  fact  that  l'roccssor  is  not   a
 pmly   o!' 01is  Agreement. l'wccswr ma) ocly upon thcirtenns
and rai>c them us a dd'<»•c on any action1.9 Snl£  nf  Rcrcipts.  Merchant  and
 FUNDER  ng.ree that the  l'llrchusc  Price under
 this Agoccrncnl ;, in cxdnU ge for  the  l'nrdoa cd  Amo1oot  nod thnl such
Purchase  Price  is not  intendM  to
 be, nnr snail il be conslmcd   :.sa loon liom FUNDER  to Merchanl.
 Merchant agrees  oat the !'llrchasc  f'ncc  IS in exchange
fot 1hc sale of future  Receipt< pursuM\Io this Agreement equals the fair markc!
Yalue of such Receipts.  FUNDER  has purchased
 ru•d shall 0\\11 all the Receipts described
 in this Agreement up to the full Purchased  Amonnl as the Receipts arc
crcMcd.    Pa)'nlen\s  made  lo  FUNDER   in  respect  !o  01c full  wnounl  of
 the RC\:cipts shall  be conditioned
 upo" Merchaf!l's sale ofpmducl.\ and se"•iecs and the  payment  therefore  by
 Merchont's  customcos  in  01c manner  pto\'idcd   in
Sec lion 1.1_   In no c\'cnl shnllthc    ggrcgatc of all mnounts be deemed a< int«cst
hereunder    '"'d    chrngc•d
 or   collf>Otcd hc•eund<..- cxccc>.l    the   lnghosl   rntc permissible
 at lnw.    In 1l1e  C\'Cn\ that  a cuuot delcnnines that  FUNDER  has
chorgcd or  rccci\cd  inter,;:.! hcreumic1 in exec» of tlw highest •pplicablc
 tole, the rate in effect hercMclcr sl•oll automoticollv be rcdnced
 to domaximt•m  r,o\e pcrmiucd  by opphcablc  !w  w1d  !'UNDER  shall
 p10mp!ly ocfund to Morchan! any  inlcrcsl  lecei,·cd  by  FUNDER  1n  excess
 of  the maximum  lawful  ralc, 11 bc1ng inlcndod  thai /T.fcrchonl nol pay oo
 contr <:llo pay. and  tho\ FUNDER not
oc.:ciYe or crnuracllo rccc1\'e, dorceUy or
 lnd rcctl· in Wl)' mrunocr wl alsoc\'cr,
onl<'IcSI in execs> of thai wl1id• may be paid by Mcochant under
 lplicablc law.I. 10 l'rrwer  of Al!IJrncy  Mc.-.:hanl irrc•·ocably appoints
 FUNDER "" its llgCn\ and  allorncy·il!-facl   with  full  authority   to  toke
 any  attion   or  cxceu\e  any insuumcnl    or  docun1cn1  to  Stille   all
 obligations  due   to   FUNDER   frnm
Proecsrorffiank, or "' the coso of a \'iolalion by Merchant of Section  !.12
 or the
occuorcnec of nn E\'cnt ofDcfatol! under Section 4 hcocof, fmm Mcochant, under
this Agrccmcnl, including  without
 limitation  (!)to obtain and adjust imuronce: (ii) to coli eel monies
 d11c or to become  due  under or  in respect of  ""Y of the Collatcrul;  (ioi)
 to  rccci\'c,   cndoosc   und  collwl  any  checks,   notes,   dtnfls,
insltuments, docurncnU or chollclpaper in connectioo," with claiiSC  (1) or
 clause (ii)  above:  (i\')   to  sil(rt Merchant's   name  on  M)'  im nice,
 bill  of  lading,  or assi nmcnt  dirc"<:ting customers  or acco1tnl debtors
 to muke payoncnl ireclly lo F(JNDER;     and  (\·)  lo  file  any  cbims
 cr   t;d;e  Wl)' action  or  m<lilute any
ptocccdinwhich FUNDER n>a)' deem ncccsoary for the collection of atl}' of the
unpo•d PurchosM Amount  from c Collateral, or otherwise  to enforce"' rights
wnh rcspec!to paymcl!l of the Purchased Amount1.11 Pl'<o\ r(i<on< A1•ainSI
 lkf:H>Il.  The  following  Pro\CC!<ons llluough 7 may be inl'okcd  by FUNDER.
 inuued1alt:ly ;md  without  noli« to  Mcrchon\  in the eHnt
 (a) Merchant chw1gcs its B.ll<ll\gcmcn\0 with  Proceswr/B.,nk    in WIY  wny
that is ad,·crse to FONDER; (b)  Mcochanl change> the dcpuoit account
 through\\lmh the RoceipiS we se!tlcd., or I>CtiiHlS any c\•enllo occur that could
 causedi\'ersioo  of  WI)'  of  Mercha t's  lt:U!Saetoono 10 wwthco nccooml: (c)
 Mc«hant mlcol'upt> the  operation  of  this  businc>S (other  than  ad\'erse
 weather,  nutural di as\ ..-s or net<>f GO<!) transfers, move•.
 sdls, distlOSes, Iran sfcos or oti1crwis oowcys  ill  busincso or
 llSsets witl•out (i)  the express  prior \\Tillcn con•cnt  of FUNDER, atd (ii)
 the wrillcn  ngrucmcnl of m•r purchaser  or  trwlsfcrcc 10 the assumption
 of all of  Mcrcha<H's obligations  undc< thi•  Agreement  pursuml  lo
docmuentatio11 satisfactcl)' to FUNDER; or (d) Merchant takes all\' action,  faol•
to t;d;c any action,  or on'crs  ru>y mccn\1\'c-----c<:<lllOmie
 or od•crwi•c--{hc result of  which  will be to 1nduce any customer  or
 cuHmncrto poy for  Merchant's scrvtccs  with  at!)' means  other  thou d1ccks
 tho\ nrc scllled  through  Processor These protections
 arc in llddtlwn lo any olhct remedies  a\'Uiloblc lo FUNDER at
law,"' equity or othcowisc put<u.,tto llus Agreementi'roteci!OII L
 The full uncollcc!M  Pu>chasc Amount  plus oil fees due onder lh!S
AJ;•   nen\  and the attached Security Agreement
 bccOn1e due and payable in full i1nmcdintclyI'IU\eovtion  2  FUNDER mur enforce
 the pro\'isions oft he Pcooonnl Guru an tee of l'cofonnuncc
 against Ole GoariiJ\tor.l'ro\wtion  3,    Merchant  shall,  upon  cxccuti\>n of
 tlns  Agocen•ent, deh\'er   to FUNDER  an executed   confc .<ion  of  judgnocnl
 in  favor  of  I'UNDER  in  the amount of the Purl;!,asc Anwunl
 staled in " Agreement.      Upon  bococh uf ""Y pro,ision  in
 this   paragraph   1.11,  FUNDER  1110)    enter   tho\  confcssio11 of
JUdgment as ajudgmcntwotll the Clcd; of the Ccun  and execute thereon
l'mtecuon  4_       F\JNOER   may  enforce   its  sccutil)'  intcrcs! in  tl1c
 CollotcralidcntifiM  in Arllcle Ill h01eof.l'10te<Uon 5_   The entire Purchase ,\mollnl
 shall bccon1e unmMimcly rcfundo lc to FUNDER from
 MctchantPmtecuon   (,     FUNDER  rna)- proceed  10   protect  aud  enforce
 its  nghl<  andremedies  by  lawsltil.    In  any  such
 lawsuiin wl<ich FUN[)ER  sh"li  oecm·cr judgment
 agam>l Mcochant, /T.Jcochru1t shall  be liable foo all of HINDER's  coots
of law•uit,  oncluding but not  hnntcd  to oil reaoonablc  ntlomcys'
 fees and court coml'ootcclion  7.   Mctchant  shu\1, upon  c ccutioll   of
 this  Agrccmcnl,  dcl\,·cr
 \oFUNDER un nccut•·d a..ignmcnl nfleHoc ofMnrhant's Jtremiico in fa\'or ofFUNIJEK.
 Upon bocach of any pro\'!Sioll ;,. tim pnragruph 1.11. r:uNDER  onoy
exercise its rights under ,uch  nss•gnmcnl of leaseProtection
 8      FUNDER  may deb1\ Mcochant's  dcposi\OIY accountwhct'CI'CI situated
 by means  of ACH ticbit or facsimile signature  on a con,pulcr-gcncralcd
check drown on Merchant's  bonk account oroll<cowise1.12    Protrction
 <1f    lnfurmution  Mcrd1i1J\l and  each   person  St&ning thisAgoccmcnt on
 beltnlf of  Mcrehnn\  and/or  as  Owner,  in respect  of himself  or herself
 pcosonal!y. nuthm;,.,, FUNDER  to disclose  infotmation  conccmin&
Merchant's   nnd each  Owner's  cre-dit otat!!ling (including  credit  bureau
 reports tho\   FUNDER   obtain•)    anti   busine"
 conduct   only   tu   al(c!l!s,  aJf1lintcs.1nbsidi0l;es,  ond credit
 rcpuoting bureaus.   Mcrchnnl  and  each  Owner  heocby
woi\·es 10 lhc IIHL ln>Unl CX\cnlpenniltcd
 by law at\)' claim for damogco agoiml
FUNDER or anv of its al'foliatcs ond the Fundcrs relating to anr
 (!) uwestigalionundcual<en hy Or on behalf of FUNDER os
pcrmiUM by this Agreement or (i•)disclosure of information as penni tied hr thi1 Agreement1.13    Confidentiality.
 Mcrchonl  understands   w1d   agocco that  the  len"' and conditions   of
 lloc   products ·.u.l  sernccs oiTcrM hy FUNDER,  indnd'mg  ll•i•,\goecmcnt
 and any other FUNDER dooumcntmimos (collccti\cly. "Confidential lnfonnation")
 arc   pmptictaoy   nnd   eonf1dcn\!al   mfonnntion    of   FUNDER
Aeco><hngly unlcso di,cloourc" rcqnired  by law or courl  mder.  Meochnnl shall
no\ disclose  Coof>dentiollnfmmntion of FUNDER to ony per on  othcr thn a.
anomer. nccounlat!l, fonnocinl olti\'iror or employee
 of   Meod ant who needs lo know  such  inJOnnntion  for  \he  pm)>OSC  llf
 odvising  Mcf(hrnll  (''Ad,·isor"),
p1o•·idW such Ad, isnr u cs such infonnolion
 solely for the l""l"''e of advising Mcn;hont  nnd lirsl
 ogoccs in \\1itinJ( to be bo11nd by tloc  tcnns  ('!'this  Section1.13.1:14
 Puhlidtv. Merchant  and cnch Own01· only authori""s  FUNDER to uoe ill,
Ins or her name on  a hsllng of chonts  nd  Ill ad\'crtismg
 and mwkclmg malt:tials witlo then express \\TiUcn consent1.15   lliBIA's_
 Merchant  heteby  aeknowiMgcs ar1d  llgtces that FUNDER  ma;be
 min"doi11g  busill«<  os" or  "dlbla"  nwnes   in  Collncc!ion with
 variousmailers relating  to the trll!l!ncllon between  FUNDER  wod
 Meochwll, iucludin&the filing ofULC·I fonnncing statcmcnb
 nnd othcr notoccs or filing>II,    REPRESENTATIONS, WARRANTiES AND COVENANTS Mcrchw!l"'prcscnll. waomnts
ad cm·cnM!> 01s1 us of this dale and during  the !com of lhi•1\grccment2.1
 Finnndnl Cpndilimt   1111d   filttntciijllnfununtinn. Its  b;u1k m1d
 Jinuncial>tatcm nls. copies   of  which  ha,·e  been  fumished   10  FUNDER,
 and  fututc statement•  which will be fumished  hC!'caftcr at
c dos rction of FUNDEK, fuioly
rcprcsenldoc financial condition of Merchant a\ sucl1 dales, and since those dales
th rr  hns  been  no  mal<'l;ul &tlt_,chnngcs, finar1 ial  or
 otherwise,   in such condition,   opcmtion  or  omtcn:hip of
 Merchant.   Mcrchat!t  h<ll   a  eontinui11g, alimn ti\'e  obligation
 10 d\'iSc  FUNDER of any rnalcrial cloangc in itsfinw•cial colldt
on, opemloon or owno<>hip FUNDER may request stoten>en\S at ony  time
 during   the  performance  of  this  Agreement  and  the  Merchant  shall
pro,·idc !hem 10 FUNDER within 5 business days_ Mcrci1ant's fuilure to do so i1
n malc<inl brcndt of this Agreement2 2 Gowr mcnt:ol  Am>rovllk McrchrnH is
 m comphancc   and  sl1all comply with nlll""s wod  hru; \'ulid permits,
 noti<On'l,1\<ons ""d  li ensco  to own,  opcmlc and  lease  ill  properties
 and  lo  conduct  the  business  '" wlnh   il ts  pocscnlly cn llged2.3
 Authuri"Uiun.  Merchant.  and  lito person(s)  1igning    ;,Agreement  on
behalf  of  lo.kr hant,  have  full  l'"" ' ;u1d  authority  to  incm  w1d
 pclform  thenblig tions nmlct this Ag1ecmcnt, all of\\hich ha\'C bcm  dul)-
 uthori""d2.4Merchant "ill mamlam  busincs ·intcn-uption  i11snrrutcc nat11ing
FUNDER s los  payee and additicno\  in><orc..:J
 in omounts ruul i!J(Oinsl  risks "'
ore satisfac\<11)' to F\JNDER and shall prm·idc fUND En Jll'<>Of of such insurat!cc
upon request25  lmcnnonallrollllttcd2.(,  Ch ngr nf  Name
 m· l.nration.  Mcrcloan! \1111   not  cunduc! Mcrdom•(sbusinesses   under   ""Y
 nome  other    1an   as  dtsdosed  to  tl1e   Processor    ndFUNDER or c!oMge
 ru1)' of i!s places of business2 1 Daih· Bajelt
 Out  Merchant will balch oul receipts with  the Processor on a
datlybasis2 g E.tuuptl U•flifitntc  Mcochant will  at ""Y hn>c, nnd frolll
 lime lo time.upon  a\  Ieos! one  (J)  day's  prior notice  from  FUNDER
 to Mcrchanl,  execute,
acknowledge and dehcr to FUN[)ER and/or to any other person, per5on lim1 or
corpormion  ipccifu;d  b)' F\JNDER. a sto!cmcnt cco1ifying that
 1is Agr!."<:mcnl is unmodified  anti in full force m1d e!\Cct (or, if 1erc
 hu1·c been modifications,  \hal the same is in full force
 nnd cOCci., modified and stating the modirtcaticns) and stoting  the dales
 \\hich  1hc Pmchasccl AtllOltnl ot :uly ponion  thereof lm.<  been
rcpa.d2 9 No Rankruntc)' «r lnsul.-enn·. Aof the date of tim  Agreement,
 Moochrn11represents
 that it;, no\ msoii'CIII ;lnd doco no\ cuntcmploto >nd has 1!0\  fikd  any
pch!n>n for hW>kntplcy protection  under Title  II  of the United Stoles Code
 and there  has  bocn  no  U!\'O!Unlat)'  petition  brought  or  pending
 "!!0!1\S\  Mcrchon\ Mcrchatol fnuhcr  wwfll!ll< that it docs ItO!nnlic1patc
 filing w>y such  bankmplcy petition  ;md it  docs  liOI Wlltc!palc \hal  an
 tn\'olunta1;-· pchholl  will  be  filM
ogain>l 1\      In the e\'cntthat the Mcrchonl files for
 banktup!(;)' p<otcction or  is pbccd  undcr n
i•wolurotruy roli11g Poo\cclions 2 nnd 3 nrc immedialcl)·invoke<!2.10 Atlditlu11nl
 'iunndn1•- Mcn-hHnl>lmll nul enter into  any  arntngconcnl, agt"Ccmcnt
 u•· 'ommilmcnt  for  au)'   ndditionnl  finm1cilog, 11ltcther  in  the form
 uf a  JIUr<·bns.·of  "'rcil'ahks or  a lom1 to tltc husincu 1\ith  any  pa11 ·
other than
 FUNilER without lhcirwriltcn pcrmiuion.2. II   Ptwncumhc•yd R£cdnu. /T.lcochant
 has  good,  complete  ...,d  marketabletitle  I<>     all  Receipts,  foec and
 deor   of  at\)'  at\!l  all  habilitico,  lien•,  c!oims, ehanJ(es,
 resttictions, cortditions,  options,  1;glm,   mortJ(uges, security  interest•,
cquit!C>, pledges  a11d  encumbrances of  any   ind  or  nature
 whatsoc\"Cr 01 any other  rights  or  mlcrcsts  O•at may  be  inconsiotcnt
 with  the  tr.,.,sactions contemplated  with, Ot  adYC!SC
 to the intctC<IS of FUNDER.2 12 flu>im·"l'urnnsc. Merchant i•" \'a lid busmess in good struoding under the
laws of 01e JUriSdictions in "hidt it is organ,,.,d and/or
 operates. and Merchm1t is enlcr'mg into th'os  A reemcn\  for bn•mcss  purpose•
 and not as u consumer  for personal,
 famtl)' or hnuschold purposcs2.13   llrfun!l  \Jndrj'  Oth1•r  C"n\l'rj
b.  Mclcl!ant's    c'cculion   of   a!ld/Ot
pcrformMce tinder U1is Agreement \\ill  not .;ause oo  coca\c"" e\enl
of dcfaull by Mc:rchnnl  11ndco ""Y conlfa<t \\'iOo
 at\Nhc!pc1wn  01 entity.Ill. EVENTS OF l>EfAtJLT ANil  REMElliES3.1  Ewnu of
 ll•·fnult.  The  OCCIIIH:<tcc  of  rnoy  of  the  following  c\'Cn\5 •hall
constitute  on "E,·em of Default" hereunder: (o) Mcochant shall
 \'i.:.latc any tc<m or CO\'Ct)(Ull in this Ag<eement: (h)
 An)' •·cprc•S<•n\alilln ot waiYnnt)' by Mc!charl\
in thi•llgrecment sl <lllpron to ha\'C been incmreel,  false or misleading
 i11   any malco;al rc.<pcct when mode, (c) Mcrchanl shall admit  in writing
 its inability  to pay ill dchls,  or shall onakc a general  s•ig11ment for
 the benefit of creditors; or anr  proeecdmg
 shull be i"'titutcd hyor ogrun•l Merchant seeking  to adjudic"te  it o
 bankrupt  ot  insokent, or seeking
 rcorgwlilJ!Uon, nrrru>J(CinCil\, od)us\mcnl, orcompositiun   uf  it
 Qt    its dcb\S;  (d)  the  omdin!(  of  notice  of  tcnuinal\On  b)
Guor:lll\or: (c)  Mcrchw11 •hall  transport,  mo\'e,  inteiiUJlt, suspend,
 diosokc  ot
tcnni11otc its busines•: (f) Merchant shall transfer or «II all or subs\llllliolly oil of
Its llSScts; (h) Mcrchont shall make or >e<ld  notice  of any intended
 bulk solo or transfer   hy  Merchrn>l: (i)  Mcrcha<ll shall  usc
 mulllplc   dcpmitory  accounts without  tltc  p!ior  wrillcn consf!ll  of
 I'UNDER;  li) Merchonl  shll change  ill depo•itmg  account
 without the prior ""ill ell con sell\ of FUNDER, (k) Merchant
shallperfoom any aclthut
 reduces the \'aluc of any Collotcoal granted u11dcr this
Ago cement, or (I) Mcrchlllll shall dclault  under  nny
of the \cmlS, co\·cnants W\d conditions
 of any other a<:recmcnt with FUNDER.3.2      In cas:my E\'enl <1f
 Default occur• nnd is no\ waived pursuant to Section  4 4 I  hcrcuf, FUNDER on
 its n1m nnd on behalf of 01e fuo1dcrs may ptocced  to  pootcc\ and enforce  its
 ngl1l.\ ot  ocmedics by sui1 in equity or  b acti•>n  at law,  01 both,
 whethct  for  the specific  performance of on)· CO\'CI\Ml. agrccmctll  or uther
 Jl!lwision COillat!lcd  hcrci11, m  to enfo1ce tltc Uiochorgc of
Mc-o;hw•t's obli  alions hereunder  (i11duding the  l'ersllnal  Guaran!ec)  or
 "'')' othct  logo! or  equitable  right or
 rcmcd)·.   All righli,   poll'ci'S a<td  rcmc>.lics   of FUNDER  in connection
 with  ·is  Agrcconcnl mar  be cxerei•M  o\ On)' hone by FUNDER  aflcr
 the occutrCI!CC of a1  E\·cnl of  Default,  ..-c cumulati,·c atld no!
cxdu,<;l\'C, and  shall  be  in  addolion lo  any  other  riglots, 11owcrs or
 reme<l!os
pro\ idM by law oreqni\y.3 3 £!!ill. Morch;mt shall pay to FUNDEK all rcnsot ablc costs
 associate<! with(a)   n  brcnch  by   Mcrc!trnl\  of    the   CO\'Cm!!!IS   in
 this   Agrcen>cnt  at1d  theenforcement
 thereof, wod (b) tloc cnforcemCill of FUNDER's remedies SCI fonh
in Section 4 2 aboYc. including butnotlim!lcd 10 courl cools w1d oll<!mcy•'
 fees3.4  Remtil'fd  No@calh1ns  fcon:hllnt  il •·e4uircd
 tu l!ii'C FUNDEII \Hillennotkc \\ilhin 24 lwur> of 1111)' lllinl! und•·r Title 11 of (he (J!Iil<tl Stul<'S Code.
Mcn:hunt iJ !'C4uircd  tgi\·c  FUNDER  snm dKys' \lTittcu   notice 11rior to
the clusinl! llf un)' 5ulc ofull ur •oh•tKn\iully all of tltc Mcn:hant's unci.\
 oo· stock.IV. MISCELLANEOUS4_\  Mndificatinn•· Agrcrmenu.  No
 onodificalion,   rnncndmcnt,  w:.il'cr  or consent  of
 ony p1o\'i1ion of 1l1is Ag1ccmcnt shall  be en·ccti\'c  unless the same
sholl be in writing and  ignM  by FUNDER4.2  Assh•nmrnl. Mcrchan! acknowledge•
 ru1d   Ul\dC<Slw1dS    thai  FUNDER  is
acting on ill own behalf :llld os the administrator
 and lead in,·cstor foro gm•p of independent   paoticip3nts  a  list  of  which
 can  be  pro\·1ded  to  Mcrchw•t aficr
fundinand upon wriucn nn\lCC to FUNDER     FUNDER  lUll}' asst n.lrru•sfcr or
sell its •ighls lo rccci\'c the Purehasrd   Amount or delegate its duties hereunder,
cl\hcr m whole or in paot4.3  Notire•-   All notices,
 requests, eon>ont, demands  atd o1l1cr conln>un•c tions hereunder  shall
 be delivered  by ccrt  ied  mn1l, return  receipt  requested,
 to  the1cspccti\'C pwties  to this Agreement a\ the oddrcnes
101 forth  in thi.<  Ag1ccmcnt
and shall bc <>me cll'cclil'c only upon <cccipt4 4 Wnhv  Rcnn·dip. No failure on
 the par\ of FUNDEil. to exercise,  und no delay  in  exerci1ing, any  right
 under  this  Agreement  shall opcrote  os a  waiHr
thereof, nor shall M)' sin£lc or partial exercise of ru•y tight under litis Ag ecmcm
preclude  my  other or further exercise  thtocof or
 Ute c,e,cisc of WI)' other t!ghl The  remedies   provided  hereunder  arc
 cumulati\'C  and  no\  cxclusi•·c  of  any remedies
 pro.-idcd by law or equity4.5 IJin inv  Effect·  Goycrnin<• L•w   Vt•nm·and
 Jurl<dic!ion. This Agreement shall  be binding
 npon and inure lo 01e bonefit of Merchant,  Ft..'NDER (and  it's
Panicipw1ts) ruod  their respcctil'c  successors
 nnd aosigus. Ft..'NDER's Parlicipanls shall  be thiod pruly bcncfteiaries
 of nil such  agreements     except  tl!al Me«hiUit shall  1101  ha-·c the  ugh\
 to   mgn  tl.\  tights  hcocunder  or  any  inlercsl  hcocon without  e l"ior
 \\1ittcn consa>\ of FUNDEK which  consent  may be withheld in
FUNDER's    sole   discr lion.    FUN[)ER   tcscovcs   the   tights   to   assign   this
Agre<1ncn1  with or  without  prior  written  notice  to  Merchnnt. This
 Agreement shall  be gQI·concd  h onti com uM  in accordi!JICC
 with the laws o!' the State of New York, without ;cpr<ls t<• ""'l
 appli<ablc principals  of confliciS of law  ,\n) suit,  ctinn
 or  proceeding arisinJ( hcn:w1dcr, or the mtcrprclation,  pcrformMcc or bread•
 hereof, shall,  if FUNDER so  clccl.\, be imlituted  in :my court silting  in
New  York,  (lhe "Acceptable  Fmuml)    Morchrntl agrees  that  the Acceptable
Fomms  arc coowcnicnt to iand  submits  to lhe jurisd•elion  of  the Aceeptllblc
Fooums and waiHs any and all obJcoUons lo)urisd!ction of\·cnuc.  Should  •uch
proeecdmg  be initiated '" ony other  fmum,  Mcrdoanl waiHs any ltghtlo oppose
any motion or application  made by F\INDER  to transfer  such
 proceeding 10 an,\cccpt"blc Fonnu4.G   SHI'il'a] uf   i{t•nrcso·npti•1n   Cll',
 /Ill   representations,  wat1'artlics  and CO\'CnWJIS herem shnll ,urvi,·c
 lhe cxccutoon and dchc1y of this Agreement and shall continue
 in full force until all obligations  under  this Agoccmen\ shall ha1·c
been satisfied in full and this Agreement slo ll ha\'e \cmlinatcd4.7 S•·•w>thi!i!J'
 In case any of the pm\'isions  in this Agreement is fonnto be in1·ahd,
 illeJJal ot   unenforceable   n1   any   tc<pe\:t,     c \'alidil)',   legality
 l!l<d enforceability  of  MY other  provision  cmunincd  herein
 shall not in any  way be affected  or impaired4_&   Entin-   APJ\'!'nwnt. Any
 p1m·ision  hereof   ptohibited   by  law   •hall   betneffeclii'C  only   to
 the  extent  of  such   prohibition   without   in\'alidaling   01e
rcmamins provisions  hereof. This  Agreement  atld Sccu1·ity A rccmcnt l10rc\o
embody !he entire agrcenlcnl  bc\1\'Cen Mcochw11 .,,u  FUNDER ond supersede  all
ptim agreements  and nndcrstandins rcbting  to ll<c subjcc!mallcr
 horcof4.9Jllln'TnlAL WAIVER. THE PARTIES HERETO WAIVE  TRIAL BY JURY IN
 ANY COURT IN ANY SUIT, ACTION OR  PROCEEDING  ON
ANY MA'ITER ARISING IN CONNECTION WITII OR  IN ANY WAY RELATED TO
 Til£ TRANSACTIONS OF  WlllClll'lliS AGREEMENT IS   A   i'Alrf   OR   THE
 ENFORCEMENT HEREOF.  TilE   PARTIES HERETO ACKNOWLEIJGE THAT EACil  MAKES TillS
 WAIVER KNOWINGLY, WILLINGLY AND  \'OLlJNTARILY ANil   WITI\OliT
DURESS, ANIJ ONLY  AfTER  EXTENSIVE CONSIDERATION OF Til£
RAMIFICATIONS OFTliiS WAIVER  WITH  THEIR ATTOI{NEYS.4.1{1 CLASS
 AQ'ION WAIVER. THE  PARTIES HERETO WAIVE  ANYRIGHT TO  ASSERT
 ANY CLAIMS AGAINST TilE OTIIEH PAIH\' AS
A     REPRESENTATIVE    OR      MEMBER     IN     ANY     CLASS      OR
REPRESENTATIVE  ACTION,  EXCEPT  WHERE  SUCH    WAIV  :ll   !S PROliiiJITEI)
IIV LAW  AGAINST l'UBUC POLICY. TO THE EXTENT EITIIEl{ PAlHl' IS
 PERMITI'Ellll\' LAW  OR  COURT Of   LAW TO PltOCEED WiTH A
('LASS OR REPRESENTATTVE ACTION AGAINST TilE  01'11£1{,  THE
 PARTIES  HEREBY AGREE TIIAT:     (1)     TIH: PREVAILING  I'ARTY   SHALL
 NOT   IJE   ENTITI.Eil  TO   RECOVER ATTORNEYS' FEF.S OH COSTS ASSOCIATE!) WITH
 PURStiiNG THE CLASS  OR  ltEPRES :NTATIVE ACTION (NOT WITUSTANDlNG ANY OTiiER
 PROVISION IN  THIS  AGREEMENT); ANI> (2)  TilE  PARTY WHO INITIATES OR
 I'ARTICII'AT£S AS A  MEMUER Of  TilE  CLASS WILL NOT  SUlll\-IIT   A
 CLAIM   OR   OTHERWISE  I'ARTICII'ATE  IN
ANV     UECO\'ElW     s•:CURED    T!IROUGll    THE      CLASS      OR
REPRESENT.HJV•:AC1'10N..J   II
 F nimilc A<rrnwnr .   Fac im<lc signaluoes sltt>ll he dccmc.i aocqllahlcf1•r ll pmposcslnilial1:  _Samson l'artners- SECURITY AGREEMENT AND GUARANTYMerchant's Legal Name: SpcedEmissions
 Inc. I SpeedEmissions Car Care. LLC I SpecdEmissions Acquisition
 Company. LLC  D!B/A  Speedemissions iACHl  (LFl  2Physical  Address:
 I 015 Tyrone Road Suite 220Federa\ID# 33-0961488City: Tyrone State:
 GA Zip: 30290SECUH.ITV AGH.EEMENTSecurity Tntct·cst  To secure
Merchant's  payment and performance obligations to FUNDER, as the lead purchaser
for itself and its alfiliates or the Funders, a list of which may be provided to
the Merchant upon written notice after the funding of the purchase closes under
the Merchant Agreement {the "Factoring Agreement"), Merchant hereby grants to
FUNDER a security interest in (a) al! accounts, chattel paper, documents,
equipment, general intangibles, instruments, and inventory, as those terms are
defined in Article 9 of the Uniform Commercial Code (the "UCC"),  now or
herealier owned or acquired by Merchant; and (b) all proceeds, as that term is
defined in Article 9 of the UCC (a and b collectively, the
"Collateral").Cross  Collatcml. To secure Guarantor's  payment and performance
obligations to FUNDER (and its the Funders)  under this Security Agreement and
Guaranty (the"Agreement"), Guarantor hereby grants FUNDER, for itself and its
participants, a security interest in SpeedEmissions
 Inc. I SpccdEmissions Car Care  LLC ISpeed Emissions Acquisition Company  LLC
{d/b/a Speedemissions CACI-ll CLFU   (the "Additional Collateral").  Guarantor
understands that FUNDER will have a security interet in the aforesaid Additional
Collateral upon execution of this Agreement.Merchant and Guarantor
each  acknowledge and agree  that any security  interest granted  to FUNDER
under any other agreement  between Mcrchunt or Guarantor  andFONDER (the
''Cross Collateral")  will secure the obligations hereunder and under the
Merchant AgreementMerchant  and Guarantor each agrees to execute any documents
or take uny action in connection with this Agreement as FONDER deems necessary
to perfect or maintuin FUNDER's  first priority security interest in the
Collateral, the Additional Collateralund the Cross-Collateral,  including the
execution ofuny account control agreements. Merchant and Gumantor each hereby
authorizes  FUNDER to file any financing statements deemed  necessary by FUNDER
to perfect or maintain FUNDER's  security interest, which financing
statement  may contain notificution that Merchant and Guarantor have granted a
negative pledge to FUNDER with respect to the Collateral, the Additional
Collateral and the Cross-Collateral, and that any subsequent lienor may be
tortiously interfering with FUNDER's  rights.  Merchant und Guarantor shall be
liable for and FONDER may charge and collect all costs and expenses, including
but not limited to attorney's  fees, which may be incurred by FUNDER in
protecting, preserving and enforcing FUNDER's security interest and
rights.Nl'gative Pledge,   Merchant and Guarantor each agrees  not to create,
incur, assume, or permit to exist, directly or indirectly, uny lien on or with
respect to any of theCollateral, the Additional Collateral or the
Cross-Collateral, as applicable.Consent  to Enter  Pl"emises and
 Assign Lease    FUNDER shall  have the right to cure Merchant's  dciUult in the
payment of rent on the fo!lowing terms.  In the event Merchunt is served with
papers in an action against Merchant for nonpayment of rent or for summary
eviction, FUNDER may execute its rights and remedies under the Assignment of
Leusc.   Merchant also agrees that FUNDER  may enter into an agreement  with
Merchant's  landlord  giving FONDER the right: (a} to enter Merchant's premises
and to tuke possession of the fixtures and equipment therein for the purpose of
protecting and  preserving same; and (b)  to assign Merchant's  leuse to another
quulified Merchant capable of operating a business comparable to Mcrchunt's at
such premisesReml.'dics_ Upon any Event of Default, FUNDER may pursue any remedy
available at law (including those available under the provisions of the UCC), or
in equity to collect, enforce, or satisfY any obligations then owing, whether by
acceleration or otherwise.GUARANTYPersonal Guaranty of Performance. The
undersigned Guarantor(s} hereby guarantees to FUNDER,  and its affiliates or the
Funders, Merchant's  performance of all of the representations, warranties,
covenants  made by Merchant  in this Agreement and the Merchant  Agreement,
as  each agreement  may be renewed, amended,  extended or otherwise modified
(the "Guaranteed  Obligations"}.  Guarantor's  obligations arc due (i) at the
time of any breach by Merchant of any representation, warranty, or covenant made
by Merchant in this Agreement and the Merchant Agreement, and (ii} ut the time
Merchant admits its inability to pay its debts, or makes a general assignment
for the benet1t of creditors, or any proceeding shall  be instituted  by or
against  Merchant seeking to adjudicate  it  bankrupt or insolvent, or seeking
reorgani7..ation, arrangement, adjustment, or composition of it or its
debtsGuarantol' "'aivct·s.  ln the event that Merchant tails to muke a  payment
or perform any obligation when due under the Merchant Agreement, FUNDER may
enforce its rights under this  Agreement  without  first seeking  to
obtain  payment tfom Merchant, any  other guarantor,  or any  Co!luteral,
Additional Col!uteral or Cross Collateral FUNDER may hold pursuant to this
Agreement or any other guaranty.FUNDER does not have to notify Guarantor of any
of the following events and Guarantor will not be released from its obligations
under this Agreement if it is not notified of: (i) Merchant's  failure to pay
timely any amount owed under the Merchant Agreement; (ii} any adverse change in
Merchant's Jlnancial condition or business; (iii) any sale or other
disposition  of any  collateral  securing  the Guaranteed  Obligations or any
other  guarantee of  the Guaranteed  Obligutions; (iv} FUNDER's  acceptance  of
this Agreement,  und (v) any renewal, extension or other modification of the
Merchant Agreement or Merchant's  other obligations to FUNDER.  In addition,
FUNDER may take any of the following actions without releasing Guarantor from
any of its obligations under this Agreement : (i) renew, extend or otherwise
modify the Merchant Agreement or  Merchant's other obligations to FUNDER; (ii}
release Merchant from its obligations to FUNDER; (iii) sell, release, impair,
waive or otherwise IUil  to realize upon any
collateral  securing  the  Guaranteed  Obligations  or any  other  guarantee  of
the  Guaranteed  Obligations;  and  (iv)  foreclose  on uny col!uteral
securing  the Guaranteed Obligations or any other guarantee of the Guaranteed
Obligations  in a manner that impairs or precludes the right of Gul\Tantor to
obtain reimbursement for payment unde1 this Agreement. Until the Merchant Amount
plus any accrued  but unpuid interest and Merchant's  other obligations to
FUNDER under the Merchant Agreement and this Agreement arc paid in full,
Guarantor shall not seek reimbursement  from Merchant or any other guarantor for
any amounts paid by it under thts Agreement.   Guarantor pennuncntly waives and
shall not seck to exercise any of the following rights that it may have against
Merchant, any other guarantor, or any collateral provided by Merchant
or  any  other  guarantor,  for  any  amounts  paid by
 it,  or  acts  performed  by  it,  under  this  Agreement:  (i)  subrogation  ;  (ii)  reimbursement;  (iii)  performance;  (iv)
indemnification; or (v) contribution.  In the event that FUNDER must return any
amount paid by Merchant or any other guurantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States
Bankruptcy Code or any similar law, Guarantor's  obligations under this
Agreement shall include that amountGuarantor· Acknowledgement. Guarantor
acknowledges that:  (i} He/She  understands the seriousness of the
provisions  of this Agt·eement; (ii) He/She has had a full oppo!"tunity to
consult  with  munscl  of his/he!' choice;  and  (iii)  He/She  has
consulted  with counsel  of its choice ot· has decided  not to a\' ail
himsclf/het"sclf of that
oppor·tunity.INITIAL:---02-02-15Colonial Funding Network as Servicing Agent.Joint
and Several  Liability.   The obligations hereunder of the persons or entities
constituting Guarantor under this Agreement are joint and several.THE TERMS,
DEFINITIONS, CONDITIONS AND INFOHMATION SET FOUTII IN THE "MERCHANT AGREEMENT",
INCLUDING THE "TERMS AND CONDITIONS", AUE HEUEB"\' INCORPORATED IN AND MADE A
PART OF TillS SECURITY AGUEEMENT AND GUARANTY. CAPITALIZED TERMS NOT DEFINED IN
THIS SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE
MERCHANT AGH.EEMENT, INCLUDING THE TERMS AND CONDITIONS.MEHCHANTS ANI>
OWNEHS/GUARANTORS ACKNOWLEDGE THAT THIS WIUTING HEI'RESENTS nm ENTIHE
AGREEMENT  BETWEEN THE PARTIES HERETO.   IT IS UNI>EHSTOOD THAT ANY
REI'RESENTATIONS OH. ALLEGED PHOMISES BY INDEPENDENT BH.OKERS OH AGENTS OF ANY
PARTY IF NOT INCLUDED  IN TillS WRITTEN  AGREEMENT  ARE  CONSIDERED  NULL  AND
VOID.    ANY MODII<ICATION OR  OTHER  ALTEHATION TO  THE AGREEMENT MUST BE IN
WRITING AND EXECUTED BY THE PAH.TIES TO
TillS  CONTHACT.MERCHANT#IBy H.ichard  Parlontieri (Print Name and Title)
(Signature)ignHcreSS# 285-40-9642Drivers License Number: 018466983 GAMERCHANT
#2By  (Print Name and Title) (Signature)ignllereSS#Drivers License
Number:OWNER/GUARANTOR #IBy
Hichar·d  Parlontiel"i (Print Name) (Signature)ignllereSS#  285-40-9642Drivers License Number: 018466983-GAOWNEIVGUARANTOH. #2By ------:::-c-:-o-;--;------­(Print
Name) (Signature)ign HereSS#Drivers License Number:AUTHORIZED SERVICING AGENT-
Colonial  Funding Network, Inc.Colonial Funding  Network, Inc. (Colonial)  is
the Autllol·ized Sen•icing  Agent of Samson  Partners for this
contral"t  providing  administrative, bookkeeping, reporting and support
services  for Samson  J'artm•rs and the Merchant. Colonial  is not affiliated
o1· owned by the Samson  Partners and is acting  as independent agent for
services including but not limited  to background checks, credit  checks,
general  underwriting review, filing UCC-1 security interests, cash management,
account  reporting and  t·emit capture. Colonial may at its sole disct·etion
participate in this financing by providing  a small  portion  of the funds for
this transaction directly  to Samson  Partners. Colonial is not a ct·edit
card  processor, or in the business of processing  credit  cards.   Merchant
hereby  acknowledges  that in no event will Colonial  be liable for any claims
made against  the Samson  Partners or the Processor undet· any legal theory  for
lost profits, lost revenues, lost business opportunity, exemplal'}\  punitive,
special, incidental, indirect or consequential damages, each of which is waived
by the Merchant and
Owner/Guarantor.By  ----c=====;c;------Sign:------=----,----------"_:<;' Sign Here(Print
Name and
Title)(Signature)-:;::;:.,colonialfur1d ingnct-workOrigination Fee- to cover underwriting and related
 expensesAmount
 Funded Origination FccUnder $7,500.00 $199.00$7,500.00-$25,000.00 $295.00$25,001.00-$50,000.00 $395.00$50,001.00-$100,000.00 $595.00$100,001.00-$250,000.00 $795.00Over $250,000.00 $995.00*There
 may be an additional fcc charged  to cover the cost of conducting
 a site inspection.a)   ACH Program Fee- $ 395.00 ACH's
 are labor intensive and are not an automated  process
requiring us to charge this fee to cover costsb)   NSF Fee (Standard)- $ 50.00ea Up to FOUR TIMES ONLY before a default is declaredc)   Rejected ACH­Daily ACH Program Amount FundedWhen the merchant
 directs the bank to Reject our Debit ACHReject Feei.   Up to $7,500.00ii.   $7,501.00-$50,000.00iii.   $50,001.00-$100,000.00$
 25.00$ 35.00$  50.00iv.   $100,001.00-$250,000.00 $  75.00
v.   Over $250,000.00 $100.00Weekly ACH Program Amount FundedReject Feevi.   Up to $7,500.00vii.   $7,501.00-$50,000.00$ 75.00$ 99.00viii.   $50,001.00-$100,000.00    $175.00
ix.   $100,001.00-$250,000.00  $275.00
x.   Over $250,000.00 $395.00d)   Bank Change  Fee-$75.00 requiring us to adjust
 our systemWhen Merchant requires a change of account to be Debitede)   Blocked Account- $2,500.00
places them in default (per coutract)When Merchant BLOCKS
 account from our Debit ACH whichf) Default Fee­
Collectionsg)    UCC Termination Fee-    $150.00$5,000.00 When Merchant changes bank account cutting
 us off from om·When  Merchant request a UCC terminationMiscellaneous Service
 Fees.
 Merchant shall pay to Colonial certain fees Merchant funding is done electronically to their designated
bank account and charged a tee of$35.00
 for a Fed Wire or $15.00 for an ACH   The fee for underwriting and origination is paid fi·om
the funded amount in accordance with the schedule below.
 If Merchant is utilizing a Bridge I Control Account, there is an upfi·ont tee
of $395.00 tOr
 the bank fees and administrative costs of maintaining such account for each cash advance agreement with Merchant.
Fund transfers from Bridge I Control Accounts to Merchant's operating bank account will be charged $10.95 per
month via ACH. This
fee will continue if the bridge account remains open after the RTR is paid.
 Merchant will be charged $50.00 for each change of its
operating bank account once active with Colonial.
 Any administrative adjustments associated with changes to the Specified Percentage
will incur a fee of$75.00
 per occurrence. (All fees are subject to change)L---------------------------
··------ jMerchant Initials:   _STRATEGIC[Missing Graphic
Reference]1501 Broadway Suite 1515New
 York, NY 10036Phone: 212-354-1400Fax:212-354-1544Contract Balance Buy Out FormOctober 12, 2015To Whom It May Concern:As part
 of the new  Strategic  Funding Source, Inc. Agreement Contract #729022
dated and signed  on October 12, 2015,  Speed Emissions, Inc.
 I SpeedEmissions Car
 Care, LLC I SpeedEmissions Acquisition Company, LLC DBA: Speedemissions located at 1015Tyrone
 Road Suite 220 Tyrone GA  30290  agrees
 to buy out the remaining balance due in the amount of S 18,030.00
 on the Strategic  Funding Source, Inc.  Agreement Contract#473162 dated and
 signed  on  Apri/16, 2015.Thank you,X Richard
 ParlontieriOwnerACH Authorization FormBusiness Authorized to Debit/Credit Amount:Merchant Cash Advance One 347-442-79994459 Amboy RoadSuite 3Staten Island NY10312Account Holder Information:Richard Par!ontieriSpeedemissionsAccount Holder NameAccount Holder D.B.A. NameAccount Holder Phone1015 Tyrone Road Suite 220 Tyrone GA30290Account Holder AddressCity State ZipAccount Holders' Bank Information:Account Holder's Bank Name Branch CityStateZipBank Routing NumbersBank Account NumberTransaction Information:UNDERWRITER
 FEEGoods Purchases/Services
 Rendered$999.00October 12, 2015Amount of TransactionAuthorization:Effective DateIn exchange for products
 and/or
 services listed above the undersigned hereby authorizesMerchant Cash Advance OneTo electronically draft
 via the  automated clearing house system the  amounts  indicated  above
from the account identified above. This authority will continue
 until withdrawn in writing by the undersigned
 account holder.   The undersigned  hereby certifies
 that they are duly authorized  to
execute this form on behalf of the above listed account holder.
 I acknowledge that I am subject to a $35.00 reject fee if item is
returned for insufficient funds.Richard ParlontieriSignature of Account Holder                                    Name/Title of Account Holder                                              Date

--------------------------------------------------------------------------------